Citation Nr: 1235277	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  03-23 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include a nervous disorder, but excluding posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel





INTRODUCTION

The Veteran served on active duty from June 1966 to April 1968.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 1997 rating decision. 

In a January 2005 decision, the Board reopened a prior final decision on a claim of entitlement to service connection for a nervous condition, including PTSD.  The Board then remanded the reopened claim to the RO for additional development.

In a decision dated June 2007, the Board denied a claim of entitlement to service connection for a nervous disorder, to include PTSD, on the merits.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  

In a Memorandum Decision, dated April 23, 2010, the Court upheld the Board's decision denying service connection for PTSD.  The Court reversed and vacated the Board's determination regarding the issue of entitlement to service connection for a nervous disorder to the extent that the Board held that a nervous disorder preexisted service.  This issue was remanded for readjudication consistent with a finding that the Veteran entered service in sound condition.

In September 2011, the Board remanded the Veteran's claim in an effort to obtain potentially relevant records.  As will be discussed in greater detail below, it is unclear whether the directed development was completed, and therefore the Board concludes that unfortunately a remand is once again required.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was separated from active service in April 1968.  In January 1970, he filed an application for service connection for a "nervous condition" which he asserted began in service.  By rating action dated March 1970, the claim was denied as he provided no information regarding any postservice treatment.

The first available postservice medical record consists of VA hospitalization records in Chicago, Illinois in October and November 1975 for paranoid schizophrenia, which is a psychosis.  See 38 C.F.R. § 4.130 (organizing Schizophrenia and Other Psychotic Disorders under Diagnostic Codes 9201-11).  At that time, the Veteran reported that he first noticed having hallucinations and bizarre behavior in "1968."  He also reported treatment for many years with Thorazine, which had been provided by "St. Mary Hosp. M.H.C."  Notably, this facility was also located in Chicago, Illinois.  See generally VA clinical record dated April 2002; VA C&P examination report dated October 2006.

In a September 2011 remand, the Board noted that with respect to the issue of a psychosis manifesting within the presumptive one year period following service, the records from St. Mary Hospital could contain relevant evidence, if still existing.  As such, the Board remanded the Veteran's claim in part to seek a treatment records for the Veteran from SSA and from St. Mary's Hospital of Chicago, Illinois between the time period from 1968 to 1975.  The Veteran was sent a letter requesting authorization to obtain the records in October 2011.  

The Veteran replied in November 2011 that he had never received medical treatment at St. Mary's and that all of his medical treatment had been done at VA facilities (Westside Hospital in Chicago and in San Juan Medical Hospital).  He asked that VA request the records.

In the July 2012 supplemental statement of the case, it was noted that no records were found from the Westside Hospital in Chicago and that since the Veteran had not indicated the dates of treatment, no further search could be conducted.  

In August 2012, the Veteran's representative submitted a post-remand brief, in which it was noted twice that treatment records from Westside Hospital were not sought, and indeed there is no indication in the claims file that Westside VA Hospital was ever contacted.

The chief purpose of the prior remand was to ascertain if any records existed from 1968, when the Veteran separated from service, until 1975, when the first evidence is of record show him receiving psychiatric treatment.  As such, the relevant time period is April 1968 until October 1975.

The Board acknowledges that any records are more than 40 years old and are not likely to exist; however, the Board wishes to avoid further litigation of this case at the Veteran's Court and given the representative's assertion that the records had not been sought, the Board wishes to fully ensure that the record is complete prior to rendering a decision.  The VA must make the effort notwithstanding the likelihood that these records either do not exist, or never existed, in light of the Court's decision in this case.  The Court's order must be obeyed. 

In this regard, the Board must note the Veteran and his representative's own responsibility in this case.  The duty to assist is not a one-way street and it would be of great assistance to the Board if either the Veteran and/or his representative made a good faith effort to locate these records (or inform the VA that they are not available) rather than waiting for the RO/AMC to act.  A failure of the Veteran and his representative to act only delays the adjudication of this case.  

Accordingly, the case is REMANDED for the following action:

1.  Seek any VA treatment records for the Veteran from Westside VA Hospital in Chicago, Illinois between April 1968 and October 1975; if necessary, a separate request should be made for any psychiatric treatment file, if it was customary to store such information separately.  If the records have been archived, the file should be recalled.  A negative response is requested if no records are available.   

2.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If additional records are received from the directed search, the RO should consider whether these records add any new evidence which alters the factual basis supporting the opinion of the October 2006 VA examiner.  The RO should also consider the applicability of the provisions providing for presumptive service connection for psychosis.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


